Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 1 of 28 Page ID #2332




                   EXHIBIT 1
Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 2 of 28 Page ID #2333
                           HIGHLY CONFIDENTIAL

                                                                         Page 1
               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ILLINOIS
                      EAST ST. LOUIS DIVISION


     CATHERINE ALEXANDER,
            Plaintiff,
     vs.                                    No. 3:18-cv-966-MJR-DGW
     TAKE-TWO INTERACTIVE SOFTWARE, INC.,
     2K GAMES, INC.; 2K SPORTS, INC.; WORLD
     WRESTLING ENTERTAINMENT, INC.;
     VISUAL CONCEPTS ENTERTAINMENT;
     YUKE'S CO., LTD.; AND YUKE'S LA, INC.,
            Defendants.


                         HIGHLY CONFIDENTIAL


               VIDEOTAPED DEPOSITION OF RYAN CLARK
                       September 12, 2019
                       St. Louis, Missouri




   Reported by:
   Pamela Watson Harrison
   Job no: 26039


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 3 of 28 Page ID #2334
                            HIGHLY CONFIDENTIAL

                                                                         Page 44
 1          A.     Yeah, I do recall that.        It was part of
 2    a video game of how -- how they do that, how the
 3    video game designers are able to mimic their
 4    moves.     It's -- and it just stuck in my memory
 5    because that makes sense to me because it's like
 6    how would you do that, and without having them
 7    hooked up to some kind of software computer to be
 8    able to do that, right, because otherwise you'd
 9    have to draw it out and I think that would be
10    pretty time-consuming.        I'm not a video game
11    expert.    I will admit that.
12          Q.    Have you spoken with any of the other
13    experts in this case?
14          A.    No.
15          Q.    You haven't spoken with Mr. Zagal?
16          A.    No.
17          Q.    You did review Mr. Zagal's report in
18    this case, right?
19          A.    Correct.
20          Q.    Did you also review Mr. Zagal's
21    deposition transcript?
22          A.    No.
23          Q.    You do offer some opinions on design
24    choices in your report, right?
25          A.    No.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 4 of 28 Page ID #2335
                            HIGHLY CONFIDENTIAL

                                                                         Page 45
 1          Q.    So you do not have any opinion on design
 2    choices?
 3                MR. FRIEDMAN:      Object to form.
 4    QUESTIONS BY MR. ILARDI:
 5          Q.    In the WWE 2K games.
 6                MR. FRIEDMAN:      Same objection.
 7          A.    Can you read the question back to me?
 8    QUESTIONS BY MR. ILARDI:
 9          Q.    You do not have any opinion on the
10    design choices made in the WWE 2K games?
11                MR. FRIEDMAN:      Same objection.
12          A.    My opinions are in my report, and
13    they're rebuttal opinions of Mr. Malackowski; and
14    I don't have an opinion on a design of a game.
15                MR. FRIEDMAN:      Counsel, we've been going
16    for about an hour.
17                MR. ILARDI:      Sure.
18                MR. FRIEDMAN:      If you're starting a
19    new --
20                MR. ILARDI:      Yeah.
21                MR. FRIEDMAN:      -- session --
22                MR. ILARDI:      Fair enough.     If you'd like
23    a break, I'm happy to accommodate.
24                THE WITNESS:      Sure.
25                MR. ILARDI:      Okay.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 5 of 28 Page ID #2336
                            HIGHLY CONFIDENTIAL

                                                                         Page 46
 1                THE VIDEOGRAPHER:       This ends media
 2    number 1.    We're off the record.        It is 9:56 a.m.
 3                         (Off the record from 9:56 a.m.
 4                         until 10:05 a.m.)
 5                THE VIDEOGRAPHER:       This begins media
 6    number 2.    We're back on the record.         It is
 7    10:05 a.m.
 8    QUESTIONS BY MR. ILARDI:
 9          Q.    Mr. Clark, before we broke, we were
10    talking earlier this morning about the fact that
11    you have played video games before?
12          A.    Correct.
13          Q.    And do you enjoy playing them?
14          A.    Yes.
15          Q.    Are video games a form of art?
16          A.    I don't have an opinion on that.           I
17    don't know what you mean by that.
18          Q.    You do have opinions on whether or not
19    realism is important to consumers of video games;
20    is that correct?
21          A.    Based off of Dr. Zagal's report.           And in
22    realism being a driver of consumer demand and
23    essentially based off of what Dr. Zagal has opined
24    to.
25          Q.    You're not offering any of your own


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 6 of 28 Page ID #2337
                            HIGHLY CONFIDENTIAL

                                                                         Page 47
 1    opinion on whether realism drives consumer
 2    demands?
 3          A.    No.
 4          Q.    And do you offer any opinions beyond
 5    what Mr. Zagal talks about, about the video game
 6    industry?
 7          A.    Well, my opinions are separate from
 8    Dr. Zagal's opinions, and I believe where it is --
 9    there's some overlap is on the tattoos and
10    Mr. Malackowski's opinion that zero profits and
11    sales are attributable to, you know, the tattoos.
12          Q.    You do offer opinions on the concept of
13    whether the profits are attributable to the
14    tattoos?
15          A.    Yes.
16          Q.    To be clear, when I say "the," I mean
17    you offer opinions on whether Take-Two's profits
18    are attributable to the tattoos?
19          A.    That's correct.       I agree with
20    Mr. Malackowski that zero -- or zero contribution
21    of the accused tattoos.
22          Q.    In your opinion, there is some
23    contribution of the accused tattoos to Take-Two's
24    profits in selling WWE 2K?
25          A.    Yes.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 7 of 28 Page ID #2338
                            HIGHLY CONFIDENTIAL

                                                                         Page 54
 1          Q.    And, specifically, in WWE 2K, there are
 2    many design choices made for that game?
 3          A.    Okay.
 4          Q.    And is it your opinion that every single
 5    design choice could possibly impact Take-Two's
 6    profits?
 7          A.    No.
 8          Q.    So there is some sliding scale about
 9    which -- which design choices impact profits and
10    which ones won't?
11                MR. FRIEDMAN:      Objection.     It
12    mischaracterizes.
13          A.    I haven't referenced a sliding scale.
14    You have to clarify what you mean by that.
15    QUESTIONS BY MR. ILARDI:
16          Q.    So you agree that there are some design
17    choices that are not going to have an impact on
18    Take-Two's profits?
19                MR. FRIEDMAN:      Objection.     Asked and
20    answered.
21          A.    As I mentioned previously, I haven't
22    done an analysis of the numerous design choices
23    and their impact on profits.
24    QUESTIONS BY MR. ILARDI:
25          Q.    It's possible that if the designers


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 8 of 28 Page ID #2339
                            HIGHLY CONFIDENTIAL

                                                                         Page 55
 1    added or had a crowd size of 10,001 instead of
 2    10,000, that extra one person is going to impact
 3    Take-Two's profits?
 4          A.    It's possible that it will?
 5          Q.    That's my question.
 6          A.    Again, I don't -- I don't know if it
 7    would or would not.       I've not done that analysis.
 8          Q.    What analysis on design choices have you
 9    done?
10          A.    So I am not -- as I mentioned earlier,
11    I'm not a video game designer.          Just a user,
12    player of the games.       And my opinions are related
13    to the economics, the damages in this case.             It's
14    Dr. Zagal who has opinions on the design choices
15    in the game and the impact those design choices
16    would have on the game itself as well as sales and
17    profits of those games.
18          Q.    But you do offer an opinion that the
19    inclusion of specific tattoos on the Orton
20    character in the WWE 2K series was motivated by a
21    desire to increase profits?
22          A.    My opinion is I disagree with
23    Mr. Malackowski that none of the profits of
24    Take-Two are attributable to the accused tattoos,
25    based on the testimony and facts in evidence in


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 9 of 28 Page ID #2340
                            HIGHLY CONFIDENTIAL

                                                                         Page 76
 1          Q.    You also haven't done an analysis on how
 2    the depiction of the -- depiction of the tattoos
 3    in the accused video games impacts Take-Two's
 4    profits?
 5          A.    That's correct.
 6          Q.    Can you describe for me what your
 7    assignment was in this matter?
 8          A.    Yes.    And it's outlined in my report
 9    under Section 1.2.
10          Q.    Okay.
11          A.    And it was to provide an analysis of the
12    validity and reliability of the opinions of the
13    defendants' damages expert, James Malackowski.
14          Q.    And fair to say that your report
15    contains all of your opinions concerning
16    Mr. Malackowski's damages opinions?
17          A.    Yes.
18          Q.    Is everything that you disagree with
19    Mr. Malackowski in your report?
20          A.    No.
21          Q.    There are things other -- there are
22    things not written in your report -- actually, let
23    me rephrase that.
24                There are things that Mr. Malackowski
25    has opined on that you disagree with but that you


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 10 of 28 Page ID #2341
                             HIGHLY CONFIDENTIAL

                                                                         Page 86
 1    portrayal of athletes and characters in these
 2    video games and the degree that the video game
 3    designers will go to achieve that realism for
 4    their consumers.
 5           Q.    But this is about a video game that's
 6    not part of the present lawsuit?
 7           A.    That's correct.
 8           Q.    As for Mr. Orton, you have no opinion on
 9    whether his tattoos are part of his persona and
10    identity?
11           A.    That's correct.
12           Q.    And as for Mr. Orton, you have no idea
13    whether it -- if his tattoos weren't shown,
14    whether it would really be a depiction of
15    Mr. Orton?
16           A.    That's correct.
17           Q.    You say you have -- you've seen
18    wrestling matches before, right?
19           A.    Correct.
20           Q.    And agree that professional wrestlers --
21    they do their wrestling in public?
22           A.    Okay.    Correct.
23           Q.    When they're in real life, when their
24    wrestling's at an arena, the crowd can see them?
25           A.    Correct.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 11 of 28 Page ID #2342
                             HIGHLY CONFIDENTIAL

                                                                        Page 120
 1    direct or variable costs associated with
 2    manufacturing those products.
 3           Q.    In this lawsuit, you did not attempt to
 4    make an allegation of those -- of the direct and
 5    variable costs associated with the accused video
 6    games?
 7           A.    I don't have the information to do it.
 8           Q.    Well, you said in another case you used
 9    a 10-K to do that, right?
10           A.    I clarified that and said that I used
11    the companywide financial statements.            We had an
12    account-by-account analysis, was able to talk to
13    the controller of the business, and talk about the
14    components, the various expense items, and ran a
15    couple other calculations that we typically use to
16    determine direct costs associated with operating
17    overhead.
18                 In this case it's a manufacturer, so
19    that makes sense.       Here, you know, my
20    understanding is a lot of these games are put
21    together by an outside party.          So, you know, I
22    understand that they have a marketing budget and
23    they track that.       That seems appropriate as a
24    direct expense.       But as I mentioned, here, the
25    gross profit margin is substantially lower than --


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 12 of 28 Page ID #2343
                             HIGHLY CONFIDENTIAL

                                                                        Page 121
 1    than the total company, and I have no way of
 2    checking it, understanding of why that is.
 3                 You can't -- to answer your question,
 4    you can't do it with the 10-K.          And I didn't do it
 5    with the 10-K.      I haven't -- I am not representing
 6    that their profit margin should what the 10-K is.
 7    I want to be clear on that.
 8           Q.    So to be clear, your opinion is not that
 9    Take-Two's profit margins for the accused video
10    games are what the companywide profit margins are
11    as reported in the 10-K?
12           A.    I never wrote that.       Or I never
13    testified to that.       It's what Mr. Malackowski said
14    in his report and wrote in his report, and that's
15    where I was mentioning I disagree with that.
16           Q.    What additional, I guess, document was
17    required to track direct and variable costs for
18    the accused video games?
19           A.    Well, what additional documents would I
20    like to review, I guess, is your question; and I
21    would want -- I would want to know what overhead
22    has been allocated.        I would want to take that out
23    of the cost of sales, and then do an analysis on
24    the operating expense.
25                 Now, we -- they're representing that the


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 13 of 28 Page ID #2344
                             HIGHLY CONFIDENTIAL

                                                                        Page 130
 1           A.    That's correct.
 2           Q.    Do you provide any opinions on how much
 3    higher those costs are?
 4           A.    No.
 5           Q.    Did you calculate the delta between the
 6    10-Ks and the information reported in Exhibit 2?
 7           A.    Yes.
 8           Q.    And did you include that information in
 9    your report?
10           A.    No.
11           Q.    Do you intend to testify as to that
12    information at trial?
13           A.    Yes.
14           Q.    And you are aware that your report has
15    to contain all of the facts and bases for your
16    opinions that you intend to testify at trial?
17           A.    I understand as rebuttal expert my
18    opinion is I disagree with Mr. Malackowski's
19    calculation of 2K's gross profits and that's my
20    opinion, and the basis for that is his report and
21    what he relies upon in his report.           And as far as
22    explaining, I've explained some of that in my
23    report as well as here at deposition.
24           Q.    So in -- your testimony is that by
25    saying Mr. Malackowski's calculation is wrong, you


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 14 of 28 Page ID #2345
                             HIGHLY CONFIDENTIAL

                                                                        Page 131
 1    are now allowed to testify at trial as to any
 2    reason you think that's wrong regardless of
 3    whether that reason appears in your report?
 4           A.    I think as long as it is within the
 5    opinion of my opinion on his calculation of gross
 6    profit and explanation of why it's incorrect, yes,
 7    I believe I can provide an explanation for that.
 8           Q.    Certainly you wouldn't just write a
 9    report saying "I disagree with Mr. Malackowski"
10    and expect to then be able to testify later why
11    you disagreed, right?
12           A.    Yes.   And I've notated why I disagree.
13    But here's the challenge, is I don't have it
14    quantified of what the actual number is because I
15    don't -- the data is insufficient to do so.              So
16    how can I opine on why I disagree with him when I
17    don't have the information to be able to provide
18    the explanations of that?
19           Q.    You've provided new opinions today about
20    overhead allocation, right?
21           A.    It's not a new opinion.        My opinion is I
22    disagree with his gross profit calculation, one of
23    the reasons being it includes -- appears to
24    include an allocation of overhead.
25           Q.    And that reason that you just stated


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 15 of 28 Page ID #2346
                             HIGHLY CONFIDENTIAL

                                                                        Page 134
 1    their gross profit, which I mentioned I do not
 2    agree with the calculation of gross profit.              And
 3    one of the reasons could be because there's an
 4    overhead allocation in that number.
 5           Q.    In the report, the full basis for your
 6    disagreement with the calculation of gross profits
 7    does not include a disagreement with overhead
 8    allocation, correct?
 9           A.    That's correct, because all I had at the
10    time of my report was Document 1332 and a
11    description of cost of goods sold including
12    overhead allocation and that's it.
13           Q.    Your criticism of overhead allocation
14    today is no different than one you could have
15    provided at the time you put it in your report?
16           A.    That's true because no additional
17    information has been provided.          That's a correct
18    statement.
19           Q.    Are there other criticisms of
20    Mr. Malackowski's opinion that you have that you
21    did not include in your report but you plan to
22    testify to at trial?
23           A.    Yes.   Under second opinion B, where I
24    disagree with Mr. Malackowski's calculation of
25    Take-Two's operating profit earned from its sale


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 16 of 28 Page ID #2347
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 17 of 28 Page ID #2348
                             HIGHLY CONFIDENTIAL

                                                                        Page 137
 1    Take-Two's finance person, Mr. Charleton.             So I
 2    don't have that information.          I also don't have
 3    the information of the internal financial
 4    statements that it's my understanding this
 5    document could be reconciled with.           So he --
 6    Mr. Malackowski didn't include that.            So have the
 7    same criticism of him.
 8           Q.    I'm asking you if you are now saying you
 9    are going to testify at trial as to facts or
10    reasons that are not explicitly included in your
11    report.
12           A.    I disagree with that.
13           Q.    But you do agree that at least the
14    overhead allocation criticism is not explicitly
15    written in your report?
16           A.    It's encompassed in the first and second
17    opinion that I disagree with Mr. Malackowski's
18    gross profit and operating profit calculations.
19           Q.    I'm not able to ask you questions about
20    the reasons that you haven't written in your
21    report or that you haven't told me about today; is
22    that fair?
23           A.    That's fair.
24           Q.    If you had not raised overhead
25    allocation this morning, it's fair to say that I


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 18 of 28 Page ID #2349
                             HIGHLY CONFIDENTIAL

                                                                        Page 138
 1    may not have even been able to ask you questions
 2    about it?
 3           A.    Okay.
 4           Q.    So are there other -- are there other
 5    areas or other reasons you have that you disagree
 6    with Mr. Malackowski that you plan on testifying
 7    to at trial?
 8           A.    Not that come to mind right now.
 9           Q.    The only additional -- the only new
10    opinion is about overhead allocation?
11           A.    It's not --
12                 MR. FRIEDMAN:      Objection.
13    Mischaracterizes.
14           A.    Right.    It's not a new opinion.
15    QUESTIONS BY MR. ILARDI:
16           Q.    Is it a new criticism?
17           A.    No.
18           Q.    Is it a criticism not within your
19    report?
20           A.    It is a criticism that is not written in
21    my report.
22           Q.    Okay.    If you look at the second
23    sentence in Section 3A, it says:           "Interestingly,
24    Take-Two recorded the company earned gross profits
25    of 45.1 percent of total net revenue for the


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 19 of 28 Page ID #2350
                             HIGHLY CONFIDENTIAL

                                                                        Page 139
 1    period covering April 2015 through March 31, 2018,
 2    see attached Exhibit C, Schedule 301."
 3                 Is that right?
 4           A.    Yes.
 5           Q.    Exhibit C, Schedule 301, is information
 6    based off of Take-Two's 10-Ks for the fiscal year
 7    2017 to 2018?
 8           A.    And 2016.
 9           Q.    Right.     But you only --
10           A.    Correct.
11           Q.    So you cited 2017.       That includes all
12    the way back to, I think, 2015 or 2016?
13           A.    To 2016, correct.
14           Q.    It goes back several years?
15           A.    Correct.
16           Q.    The next -- the next sentence in 3A is:
17    "The external development costs, license, internal
18    royalties, internal development costs included in
19    Mr. Malackowski's gross profits calculations are
20    significantly higher as a percentage of total net
21    revenue than the amounts reported on Take-Two's
22    Form 10-Ks."
23                 And that information again comes from
24    Take-Two's Form 10-Ks compared to
25    Mr. Malackowski's calculation, correct?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 20 of 28 Page ID #2351
                             HIGHLY CONFIDENTIAL

                                                                        Page 140
 1           A.    Correct.
 2           Q.    The next sentence you report on what the
 3    10-K reported; that "The software and development
 4    costs and royalties included 24.6 million and
 5    21.1 million of stock-based compensation expense
 6    in 2018 and 2017, respectively."
 7                 Once again, that information comes from
 8    Take-Two's Form 10-K, right?
 9           A.    Correct.
10           Q.    And then you also include a sentence:
11    "Take-Two reported its research and development
12    costs increased for the fiscal year ended
13    March 31, 2018, as compared to the prior year due
14    primarily because of increased personnel expense
15    due to increased head count including our
16    acquisition of Social Point and higher stock-based
17    compensation."
18           A.    Correct.
19           Q.    The information for that sentence,
20    again, comes from Take-Two's Form 10-K?
21           A.    Correct.
22           Q.    And the only other sentence that appears
23    in this section is your statement:
24    "Mr. Malackowski's calculation of Take-Two's gross
25    profits erroneously includes costs not directly


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 21 of 28 Page ID #2352
                             HIGHLY CONFIDENTIAL

                                                                        Page 145
 1           Q.    On the tables on pages 28 through 29?
 2           A.    No.    But in the footnotes of the 10-K.
 3           Q.    Right.     Okay.   If you look back at
 4    page 27.
 5           A.    Okay.
 6           Q.    This has a listing of product releases
 7    for 2018, right?
 8           A.    Yes.
 9           Q.    And this lists a number of different
10    video games, correct?
11           A.    Correct.
12           Q.    Do you know how many video games
13    Take-Two has sold -- how many different types of
14    video games Take-Two has sold since 2015?
15           A.    No.
16           Q.    How many -- how many different titles
17    Take-Two has sold since 2015?
18           A.    No.
19           Q.    On this list, I think there are -- I
20    counted about 10 different titles.           You can check
21    me on that.      But it's fair to say Take-Two has at
22    least 10 different titles in 2018?
23           A.    That's fair to say, yes.
24           Q.    And those titles do not, as far as you
25    know, encompass every title that they released


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 22 of 28 Page ID #2353
                             HIGHLY CONFIDENTIAL

                                                                        Page 164
 1    or this analysis, are you relying, then, on your
 2    own expertise?
 3           A.    Well, I mean, yes.       An expertise in
 4    working in these types of engagements, having
 5    experience in reviewing other expert reports and
 6    understanding other types of technology.             I have
 7    to be able to do that to understand the facts and
 8    circumstances surrounding the alleged
 9    infringement.        So, you know, I'm able to also have
10    the benefit of having experts in those fields to
11    be able to explain and provide additional
12    information in areas that I'm not an expert in.
13    That also ties in with the damages.
14           Q.    In this sentence, you're not providing
15    any additional information, are you?
16           A.    Which sentence?
17           Q.    The sentence that starts with "one way
18    the developers" and continues on, the second
19    sentence in Section 3D.
20           A.    Okay.
21           Q.    In that sentence, you're not providing
22    any additional opinion or expertise beyond what's
23    already been stated in this case?
24           A.    I'd agree with that, yes.         An
25    observation.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 23 of 28 Page ID #2354
                             HIGHLY CONFIDENTIAL

                                                                        Page 171
 1           A.     Correct.
 2           Q.     And here you have declined to provide
 3    any percentage?
 4           A.     I have not, that's correct.        I have not
 5    provided -- I haven't declined.           I have disagreed
 6    with Mr. Malackowski that it is zero percent.
 7           Q.     That means, in your opinion, if
 8    Mr. Orton's character was shown without his
 9    tattoos, that would negatively impact Take-Two's
10    profits?
11           A.     Yes.
12           Q.     And people would buy -- people would
13    buy -- let me rephrase that.
14                  There would be less sales of the accused
15    video games if Mr. Orton was shown without the
16    tattoos in the accused video games?
17           A.     That's not my opinion.       That's
18    Dr. Zagal's opinion that there would be less
19    sales.      But it seems like a reasonable opinion and
20    a reasonable basis for that, I believe.
21           Q.     There's some number of consumers who
22    otherwise would have purchased WWE 2K who now
23    would not purchase it if Mr. Orton was not shown
24    with his tattoos?
25           A.     I think that is a true statement


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 24 of 28 Page ID #2355
                             HIGHLY CONFIDENTIAL

                                                                        Page 172
 1    because, essentially, what is being quantified
 2    is -- what the other experts are trying to
 3    quantify is what that profit contribution
 4    percentage is.      And if it's something greater than
 5    zero, then what's been concluded is that there
 6    is -- copyrighted work is contributing to the
 7    profits of the company and if -- you know, profits
 8    of company of sales and expenses.           I think that's
 9    an accurate statement.
10           Q.    Are there some people who buy WWE 2K
11    because of the tattoos that appear on Mr. Orton?
12           A.    So, again, you're getting outside of my
13    area of my opinions.
14           Q.    Well, the way I read your opinions, I
15    don't think we are -- unless you're not going to
16    offer the opinions in Section 3D, you do offer
17    opinions that the design choices, including the
18    tattoos, had an impact on profits, don't you?
19           A.    Yes, based off of the expert in the
20    video game industry, based off of some survey data
21    from Take-Two's video game surveyor.            There was
22    some percentage of the consumers that valued, you
23    know, the realism of characters; and that's
24    something that I'll leave to those experts to talk
25    about.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 25 of 28 Page ID #2356
                             HIGHLY CONFIDENTIAL

                                                                        Page 181
 1    3 percent of the respondents to the survey stated
 2    that the game's realism or lifelike characters was
 3    the main reason for buying the game."
 4                 Do you see that?
 5           A.    Yes.
 6           Q.    And you reviewed Dr. Jay's report in
 7    preparing your report; is that correct?
 8           A.    That's correct.
 9           Q.    In your opinion, is Dr. Jay's survey
10    reliable?
11           A.    I don't have an opinion on it.
12           Q.    You do rely on it, though, don't you?
13           A.    As does Mr. Malackowski, yes.
14           Q.    You do not have opinion on reliability
15    of Dr. Jay's survey, but you do rely on it to
16    support your opinion?
17           A.    It's part of my opinion that part of
18    Mr. -- sorry -- Dr. Jay's survey there were some
19    responses related to the reason for buying the
20    game, the realism of it, of the characters, as
21    well as is the depiction of Mr. Orton in the game.
22           Q.    Did you attempt to analyze whether
23    Dr. Jay's findings were reliable on something that
24    you can provide -- you can rely on to provide an
25    opinion?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 26 of 28 Page ID #2357
                             HIGHLY CONFIDENTIAL

                                                                        Page 190
 1    that information is not available.
 2    QUESTIONS BY MR. ILARDI:
 3           Q.    So it's not your opinion that consumers
 4    purchased the game because of Mr. Orton's tattoos?
 5                 MR. FRIEDMAN:      Object to form.
 6           A.    I don't have -- that's -- my opinions
 7    are right here.       So I disagree with
 8    Mr. Malackowski's opinion that none of the profits
 9    of Take-Two are attributable to the depiction of
10    tattoos in the accused video games.
11    QUESTIONS BY MR. ILARDI:
12           Q.    And you don't have any opinion, one way
13    or the other, whether that has anything to do with
14    people purchasing the games because of the
15    tattoos?
16           A.    That's right.      Because that's out --
17    that's out of my area of expertise.            That's --
18    that's for the video game experts, their opinions,
19    their testimony.       That's outside of my area.
20           Q.    Is that a different area of expertise
21    than opining that there are some profits
22    attributable to the depiction of the tattoos in
23    the accused video games?
24           A.    You're just asking the question in a
25    different way.      So I don't know.       My opinion is


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 27 of 28 Page ID #2358
                             HIGHLY CONFIDENTIAL

                                                                        Page 191
 1    that there has to be some profit contribution
 2    based off -- I'm relying upon the evidence in the
 3    case and another expert that is opining that
 4    Take-Two's sales and profits would have been
 5    negatively affected if Mr. Orton's tattoos were
 6    not included in the game.
 7            Q.   Is Section 3D within your area of
 8    expertise?
 9            A.   Yes.   Because it's -- it relates to the
10    profits.     I disagree that it's zero.
11    Mr. Malackowski is just concluded that, that it's
12    zero, and I believe that it's not because it's --
13    because of the other testimony available in the
14    case.
15           Q.    So what -- what within your area of
16    expertise are you opining on in Section 3D?
17                 MR. FRIEDMAN:      Object to form.
18           A.    So as an expert in damages and
19    economics, as we talked about earlier, there's
20    technical issues, in this case, software design
21    issues that other experts opine on that can rely
22    upon that.     That's what I've done.
23    Mr. Malackowski -- my criticism is that he
24    disregards Dr. Jay's survey data and essentially
25    opines that none of the profits are attributable


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 146-1 Filed 11/08/19 Page 28 of 28 Page ID #2359
                             HIGHLY CONFIDENTIAL

                                                                        Page 192
 1    to the copyrighted tattoos.
 2    QUESTIONS BY MR. ILARDI:
 3           Q.    So I'm clear on this, the area of
 4    expertise that you have in Section 3D is
 5    interpreting Dr. Jay's survey data?
 6           A.    No.
 7                 MR. FRIEDMAN:      Objection.
 8    Mischaracterizes.
 9           A.    No.   No, that's not what I said.
10    QUESTIONS BY MR. ILARDI:
11           Q.    Then can you list for me what within
12    Section 3D is not you just saying what another
13    expert said?
14           A.    The quote from LeBron James'
15    declaration.
16           Q.    The quote from LeBron James'
17    declaration.
18                 Is there anything else?
19           A.    And everything else is my understanding
20    of the facts in the case, my understanding of the
21    opinions of both sides in the case, and the survey
22    data in the case.       And I disagree with
23    Mr. Malackowski that it's zero contribution to
24    profits.     I have not quantified it.         I simply
25    disagree with him.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
